Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on August 20, 2021. Claims 7-8, 12, 19-20 and 24 are cancelled. Claims 1-6, 9-11, 13-18, 21-23 and 25-26 are now pending in the application.
	
Priority
3.	Receipt is acknowledged of papers submitted (CN 201710592127.0, filed 07/19/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 08/20/2021 are acknowledged. With respect to the rejections of claims 1-26 under 35 U.S.C. 102(a)(1) or (2) and 103, the applicant’s amendment/arguments (see REMARKS, pages 9-10) have been fully considered and are persuasive. Accordingly, the previous office action sent on 05/20/2021 has been withdrawn.

Allowable Subject Matter

The Applicants’ amendment/arguments in the outstanding response filed 08/20/2021 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed data processing apparatus (claim 13), non-transitory computer-readable storage medium (claim 25) and method (claim 1), comprising, among other limitations, the novel and unobvious limitation of “receiving, by a mobility management device, uplink data ... through a user plane; and if the mobility management device has a user plane bearer with a service device and the mobility management device receives downlink data from the service device, sending, by the mobility management device, a back-off timer and downlink data that is not sent when the mobility management device is overloaded, to the terminal device by using a second NAS message ... comprises carrying, by the mobility management device by using the second NAS message, the back-off timer and the downlink data, and sending the back-off timer and the downlink data to an access network device ... to the terminal device through a radio resource control ‘RRC’ downlink message” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-6 and 14-18.
The prior art of record also fails to fairly show or suggest the claimed data processing apparatus (claim 21), non-transitory computer-readable storage medium (claim 26) and method (claim 9), comprising, among other limitations, the novel and unobvious limitations as “sending, by a terminal device, uplink data ... to the mobility management device through a user plane; and receiving in a second NAS message, by the terminal device and from the mobility management device if the mobility management device has a user plane bearer with a service device and the mobility management device receives downlink data from the service device, a back-off timer and downlink data that is not sent when the mobility management device is overloaded, wherein said receiving the second NAS message from the mobility management device comprises receiving, by the terminal device, the second NAS message from an access network device through a radio resource control ‘RRC’ downlink message” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 10-11 and 22-23.

6. 	References U.S. 8,977,227; U.S. 10,178,678; U.S. 10,805,036 and U.S. 2021/0084528 are cited because they are put pertinent to improve the congestion/overload control in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


October 19, 2021